NOTE: This order is nonprecedential
United States Court of A11peaIs
for the Federal Circuit
ALEXSAM, INC.,
Plaintiff-Appellee,
V.
INTERACTIVE COMMUNICATIONS
INTERNATIONAL, INC.,
Defendant-Appellant,
and
INTERACTIVE COMMUNICATIONS INC.,
Defendant.
2010-1267
Appeal from the United States District C0urt for the
Eastern District of Texas in case n0. 03-CV-0337, Judge
T. John Ward.
ON MOTION
ORDER 4
A1exsam, Inc. and Interactive Communications Inter-
nationa1, Inc. jointly move for a 14-day extension of time,

ALEXSAM INC V. INTERACTIVE COMM
2
until August 5, 2010, for AleXsam to file its brief, and for
a 5-day extension of time, until Aug1ist 24, 2010, for
InteractiVe to file its reply brief.
Upor1 consideration thereof
IT IS ORDERED THATZ
The motion is g'ranted.
FOR THE CoURT
\Ml- 1 5  lsi Jan Horbaly
Date
ocr James J. F0ster, Esq.
Robin L. McGrath, Esq.
s21
J an H0rbaly
Clerk
FIIF D
U.S. CO|.|RT 0 FOR
mt .=MlPtt's,
JUL 15 2010
.lAN HORBALY
0|.ERK